
	
		II
		110th CONGRESS
		1st Session
		S. 2133
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize bankruptcy courts to take certain actions
		  with respect to mortgage loans in bankruptcy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Home Owners' Mortgage and Equity
			 Savings Act or the HOMES Act.
		2.Authority to
			 modify certain mortgagesSection 1322(b) of title 11, United States
			 Code, is amended—
			(1)in paragraph (2), by inserting
			 except as provided in paragraph (11), after
			 residence,;
			(2)by redesignating
			 paragraph (11) as paragraph (12);
			(3)in paragraph
			 (10), by striking and at the end; and
			(4)by inserting
			 after paragraph (10) the following:
				
					(11)with respect to
				a claim secured by a security interest in real property initiated before
				September 26, 2007, that is the debtor's principal residence, if the current
				monthly income of the debtor and the debtor's spouse combined, when multiplied
				by 12, is less than, in the case of a debtor in a household of 1 person, 150
				percent of the median family income of the applicable State for 1 earner, in
				the case of a debtor in a household of 2, 3, or 4 individuals, the highest
				median family income of the applicable State for a family of the same number or
				fewer individuals, or in the case of a debtor in a household exceeding 4
				individuals, the highest median family income of the applicable State for a
				family of 4 or fewer individuals, plus $525 per month for each individual in
				excess of 4—
						(A)modify the rights
				of any holder of such claim by lowering the principal amount of the loan to the
				fair market value of the real property securing the loan at the time of
				submission of the plan, to the extent that such fair market value is less than
				the principal amount outstanding on the loan, if such action is agreed to in
				writing by the debtor and the holder of the claim;
						(B)waive any otherwise applicable early
				repayment or prepayment penalties; and
						(C)in any case in
				which the applicable rate of interest is adjustable under the mortgage
				contract, modify the rights of any holder of such claim, by prohibiting or
				delaying adjustments to the rate of interest applicable to the debt on and
				after the date of filing of the plan or voiding any such adjustments that
				occurred during the 2-year period preceding that date of filing;
				and
						.
			3.Treatment of
			 certain interest and feesSection 548(a) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(3)For purposes of chapter 13, where the
				court finds there was a substantial failure to disclose material terms
				regarding interest, late fees, or other fees related to a claim secured by a
				security interest in the debtor’s principal residence, the court may consider
				such interest, late fees, or other fees to be a transfer covered under
				paragraph
				(1)(B).
				.
		4.Delay of
			 counseling requirement when houses are in foreclosureSection 109(h) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(5)The requirements of paragraph (1) may
				be delayed until after the date of filing, with respect to a debtor who submits
				to the court a certification that the holder of a claim secured by the debtor’s
				principal residence has initiated a judicial or nonjudicial foreclosure on the
				debtor’s principal
				residence.
				.
		5.Study and
			 report
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study to determine the impact of allowing bankruptcy
			 judges to restructure principal residence mortgages on the secondary market for
			 mortgages.
			(b)Report to
			 congressNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit a report to Congress on the
			 results of the study required under subsection (a).
			6.SunsetThis Act and the amendments made by this Act
			 shall apply with respect to filings under chapter 13 of title 11, United States
			 Code, occurring during the 7-year period following the date of enactment of
			 this Act.
		
